United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                 _____________

                                 No. 98-1419EA
                                 _____________

United States of America,            *
                                     *
                 Appellee,           * Appeal from the United States
                                     * District Court for the Eastern
     v.                              * District of Arkansas.
                                     *
Monty R. Hobbs; Patte A. Hobbs,      *       [UNPUBLISHED]
                                     *
                 Appellants.         *
                               _____________

                            Submitted: November 17, 1998
                                Filed: November 27, 1998
                                 _____________

Before RICHARD S. ARNOLD and FAGG, Circuit Judges, and DAWSON,* District
      Judge.
                           _____________

PER CURIAM.

      Monty R. Hobbs and Patte A. Hobbs operated a successful construction
business. In 1990 and 1991, the Hobbses filed fraudulent joint personal income tax
returns and a jury convicted them for aiding and abetting in false tax returns. We
affirm.




      *
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas, sitting by designation.
        Initially, the Hobbses contend the evidence does not support their convictions.
The Government offered into evidence checks totaling more than one million dollars
written to the Hobbses for homes built in 1990 and 1991, personal profit and loss
statements showing the Hobbses’ annual net income for 1990 and 1991 exceeded one
hundred thousand dollars, and signed tax returns the Hobbses submitted to lending
institutions listing substantially greater incomes than the returns filed with the Internal
Revenue Service. Also, former employees testified about the Hobbses’ fraudulent tax
plans. Having reviewed the record, we conclude sufficient evidence exists from which
a reasonable jury could find the Hobbses guilty beyond a reasonable doubt. See United
States v. Bussey, 942 F.2d 1241, 1251 (8th Cir. 1991).

        Next, the Hobbses contend the Government improperly questioned Monty Hobbs
about his views on the bombing of the federal building in Oklahoma City. They also
claim the district court erroneously failed to give a curative instruction or declare a
mistrial sua sponte following the question. The district court sustained the Hobbses’
objection to the unanswered question, and they did not ask the district court for the
relief they now seek, so we review for plain error and find none. See United States v.
Olano, 507 U.S. 725, 732-37 (1993).

       Finally, the Hobbses assert the district court improperly instructed the jury on
willful blindness. The Hobbses claim they are innocent because they relied on their
accountant to set up their business and to file their tax returns, and they had no reason
to believe their accountant acted fraudulently. After considering the record and viewing
the evidence in a light most favorable to the Government, we find no error in the district
court’s instruction. See Bussey, 942 F.2d at 1246-48. Even if we assume an error, we
believe the error was harmless given the overwhelming evidence against the Hobbses.
See Mattingly v. United States, 924 F.2d 785, 792 (8th Cir. 1991).

      We affirm the Hobbses’ convictions.


                                           -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-